DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
	Claim(s) 1-2 & 5-20 are pending in the application. Claim(s) 3-4 & 13-14 have been canceled. The previous rejection(s) under 35 U.S.C. 103 have been withdrawn in light of applicant’s remarks.

In view of the appeal brief filed on 09/05/2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-7, 9-11, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kieckbusch (US 2014/0299137) in view of Eng (2016/0206001)
As Per Claim 1, Kieckbuch discloses at least one housing [Fig. 1B, #104]; and contained within the at least one housing [Fig. 1B, #104],
 a heating element [Fig. 1B, #130]; 
a reservoir [Fig. 1B, #120] configured to retain aerosol precursor composition [Fig. 1, #112]; 
 an analog electronic component [Fig. 4A, #175] that in response to user input, and independent of a digital processor, is configured to direct a constant current to the heating element [Fig. 1b, #130] and thereby cause the heating element [Fig. 1b, #130] to activate and vaporize components of the aerosol precursor composition [Par. 41; “…The power converter 175 controls the flow of current or voltage to the heating element 130 in response to the operating signal from the timer 170…”]; and 
the examiner is interpreting the area in which a mechanical switch is located, which takes an input from a user, to be the user input interface] including a mechanical switch [Fig. 1b, #140] through which the user input is receivable [Par. 40; “…the electronic cigarette apparatus 100 further includes a vapor switch 140 that is user-operated to initiate a demand to the power and control assembly 149…”]; and 

    PNG
    media_image1.png
    309
    856
    media_image1.png
    Greyscale


Keickbusch does not disclose a solid state switch operatively coupled to and between the mechanical switch and the analog electronic component and responsive to the user input to switch current to the analog electronic component and thereby switch the constant current directed by the analog electronic component to the heating element 
Eng, much like Keickbusch, pertains to an electronic hookah apparatus. [abstact]
Eng discloses a solid state switch [Fig. 5, #502] operatively coupled to and between a mechanical switch  [Fig. 1, #108] and the analog electronic component [Fig. 5, #500] and responsive to the user input to switch current to the analog electronic component [Fig. 5, #500] and thereby switch the constant current directed by the analog electronic component [Fig. 5, #500] to the heating element. [Par. 40; “…Flavor selection button 612 and flavor selection button 614 are connected to electrical latching switch 616 and electrical latching switch 618, respectively. When depressed, electrical latching switch 616 and electrical latching switch 618 control current flow to their associated cartridges/cartridge Figure 5 displays the circuit board in which the latching switch of Figure 6 (616) is connected to, both being part of the same embodiment.]
Eng discloses the benefits of the solid state switch and the analog electronic component in that they control current flow that flows to the respective [Par. 90] Keickbush can directly benefit by attaching a latching switch to the already present mechanical switch in that it allows for puffs to be taken at a consistent level by the user. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the aerosol delivery device as taught by Kieckbusch in view of the solid state switch as taught by Eng to further include a solid state switch operatively coupled to and between the mechanical switch and the analog electronic component and responsive to the user input to switch current to the analog electronic component and thereby switch the constant current directed by the analog electronic component to the heating element to allow for the controller to control the current flow to the heater and thus allow for puffs to be taken at a consistent level by the user. 
As Per Claim 5, Kieckbusch discloses all limitations of the invention except the solid state switch is a latching switch. 
Eng, much like Keickbusch, pertains to an electronic hookah apparatus. [abstact]
Eng discloses the solid state switch is a latching switch [Par. 40; “…electrical latching switch 616 and electrical latching switch 618 control current flow to their associated cartridges/cartridge heater for consumption….”]
Eng discloses the benefits of the solid state switch and the analog electronic component in that they control current flow that flows to the respective [Par. 90] Keickbush can directly benefit by attaching a latching switch to the already present mechanical switch in that it allows for puffs to be taken at a consistent level by the user. 

As Per Claim(s) 6 & 16, Kieckbusch discloses an indicator [Fig. 5b, #145] configured to provide a visual indication of the current being switched. [Par. 38; “…In addition, the display can include a battery charge status indicator, configuration controls that can be used to adjust temperature of the heating element, the applied voltage and/or current…”] 
Kieckbusch does not disclose the indicator is operatively coupled between the solid state switch and the analog electronic component. 
Thus, the inclusion of the display to be coupled between the solid state switch and analog electronic component would have been obvious to one with ordinary skill in the art as it is merely rearranging the location of the display that provides the same function of providing a visual indication of the current being switched and has no modified effect on the operation of the device. 
As Per Claim 9, Kieckbusch discloses a single-pole, multiple-throw (SPMT) switch [Fig. 1, #251; Par. 56, Lines 4-6] , and a plurality of resistors of varying resistances [Fig. 6B, #290; Par. 56, Lines 7-12] operatively coupled between the analog electronic component [Fig. 6A, #175] and the heating element [Fig. 6B , #130] the plurality of resistors [Fig. 6B, #290; Par. 56, Lines 7-12]  being coupled to respective throws of the SPMT switch [Par. 56, Lines 8-10], the constant current having an amperage that varies depending on which of the throws is connected to the pole of the SPMT switch. [Par. 56, Lines 7-12]
As Per Claim 10, Kieckbusch discloses a rechargeable power source configured to deliver a current [Par. 38, Lines 31-33] from which the analog electronic component [Fig. 4A, #175] is configured 
As Per Claim 11, Kieckbusch discloses a control body [Fig. 1B, #149] coupled or coupleable with a cartridge [Fig. 1B, #105] that is equipped with a heating element [Fig. 1B, #130] and contains an aerosol precursor composition [Par. 29, Lines 3-5], the control body [Fig. 1B, #149] being coupled or coupleable with the cartridge [Fig. 1B, #105] to form an aerosol delivery device [Fig. 1A, #100], the control body comprising:
 at least one housing [Fig. 1B, #133]; and contained within the at least one housing [Fig. 1B, #133]; 
an analog electronic component [Fig. 4A, #175] that in response to user input, and independent of a digital processor, is configured to direct a constant current to the heating element [Fig. 1b, #130] and thereby cause the heating element to activate and vaporize components of the aerosol precursor composition[Par. 41; “…The power converter 175 controls the flow of current or voltage to the heating element 130 in response to the operating signal from the timer 170…”]; and
a user input interface [refer to annotated Fig. 1B, #A below; the examiner is interpreting the area in which a mechanical switch is located, which takes an input from a user, to be the user input interface] including a mechanical switch [Fig. 1b, #140] through which the user input is receivable; and 

    PNG
    media_image1.png
    309
    856
    media_image1.png
    Greyscale

operatively coupled to and between the mechanical switch and the analog electronic component and responsive to the user input to switch current to the analog electronic component and thereby switch the constant current directed by the analog electronic component to the heating element 
Eng, much like Keickbusch, pertains to an electronic hookah apparatus. [abstact]
Eng discloses a solid state switch [Fig. 6, #618] operatively coupled to and between a mechanical switch  [Fig. 6, #612] and the analog electronic component [Fig. 5, #500] and responsive to the user input to switch current to the analog electronic component [Fig. 5, #500] and thereby switch the constant current directed by the analog electronic component [Fig. 5, #500] to the heating element. [Par. 40; “…Flavor selection button 612 and flavor selection button 614 are connected to electrical latching switch 616 and electrical latching switch 618, respectively. When depressed, electrical latching switch 616 and electrical latching switch 618 control current flow to their associated cartridges/cartridge heater for consumption….”]
Eng discloses the benefits of the solid state switch and the analog electronic component in that they control current flow that flows to the respective [Par. 90] Keickbush can directly benefit by attaching a latching switch to the already present mechanical switch in that it allows for puffs to be taken at a consistent level by the user. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the aerosol delivery device as taught by Kieckbusch in view of the solid state switch as taught by Eng to further include a solid state switch operatively coupled to and between the mechanical switch and the analog electronic component and responsive to the user input to switch current to the analog electronic component and thereby switch the constant current directed by the analog electronic component to the heating element to allow for the controller to control the current flow to the heater and thus allow for puffs to be taken at a consistent level by the user. 
As Per Claim 15, Kieckbusch discloses all limitations of the invention except the solid state switch is a latching switch. 
Eng, much like Keickbusch, pertains to an electronic hookah apparatus. [abstact]
Eng discloses the solid state switch is a latching switch [Par. 40; “…electrical latching switch 616 and electrical latching switch 618 control current flow to their associated cartridges/cartridge heater for consumption….”]
Eng discloses the benefits of the solid state switch and the analog electronic component in that they control current flow that flows to the respective [Par. 90] Keickbush can directly benefit by attaching a latching switch to the already present mechanical switch in that it allows for puffs to be taken at a consistent level by the user. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the aerosol delivery device as taught by Kieckbusch in view of the solid state switch as taught by Eng to further include the solid state switch is a latching switch to control the current flow to the heater and thus allow for puffs to be taken at a consistent level by the user. 
As Per Claim 19, Kieckbusch discloses a single-pole, multiple-throw (SPMT) switch [Fig. 1, #251; Par. 56, Lines 4-6] , and a plurality of resistors of varying resistances [Fig. 6B, #290; Par. 56, Lines 7-12] operatively coupled between the analog electronic component [Fig. 6A, #165] and the heating element [Fig. 6B , #130] the plurality of resistors [Fig. 6B, #290; Par. 56, Lines 7-12]  being coupled to respective throws of the SPMT switch [Par. 56, Lines 8-10], the constant current having an amperage that varies depending on which of the throws is connected to the pole of the SPMT switch. [Par. 56, Lines 7-12]
As Per Claim 20, Kieckbusch discloses a rechargeable power source [Fig. 4B, #132; Par. 35; “… the power source 132 is a rechargeable battery 155 having lithium-ion chemistry…”] configured to deliver a current from which the analog electronic component [Fig. 4A, #175] is configured to direct the 
Claim(s) 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kieckbusch (US 2014/0299137) in view of Eng (2016/0206001) in further view of Xiang (US 2015/0015186)
As Per Claim 2 & 12, Kieckbush discloses all limitations of the invention except the analog electronic component is or includes a non-inverting operational amplifier or a linear regulator.
Xiang, much like Kieckbush, pertains to supplying power to an electronic cigarette. [abstract]
Xiang discloses an analog electronic component is a non-inverting operational amplifier or a linear regulator [Fig. 1, #102; the claim is recited in the alternative, and since one of the limitations has been met, the claim has been read on].
Therefore, it would have been obvious to one with ordinary skill in the art to modify the control device as taught by Kieckbush in view of the analog electronic component as taught by Xiang to further include the analog electronic component is or includes a non-inverting operational amplifier or a linear regulator to aid in further regulating current flowing through the control device.
Claim(s) 7 & 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kieckbusch (US 2014/0299137) in view of Eng (2016/0206001) in further view Mamoun (US 2016/0219938) 
As Per Claim(s) 7 & 17, Kieckbusch does not explicitly disclose the indicator is or includes an organic light emitting diode (OLED) or quantum dot-enabled light emitting diode.
Mamoun, much like Kieckbusch and Eng, pertains to a programmable electronic vaporizing apparatus. [abstract] 
Mamoun discloses the indicator is or includes an organic light emitting diode (OLED)  [Par. 58; “…In some embodiments, the display is an organic light emitting diode (OLED) display….” The claim is recited in the alternative, and since one of the limitations has been met, the claim has been read on] or quantum dot-enabled light emitting diode.

Therefore, it would have been obvious to one with ordinary skill in the art to modify the indicator as taught by Kiekbush and Eng in view of the indicator as taught by Mamoun to further include the indicator is or includes an organic light emitting diode (OLED) or quantum dot-enabled light emitting diode to effectively send visual information to a user. [Par. 58] 
Claim(s) 8 & 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kieckbusch (US 2014/0299137) in view of Eng (2016/0206001) in further view Sears (US 2015/0216233)
As Per Claim 8, Kieckbusch and Eng discloses all limitations of the invention except the user input interface includes a capacitive sensor through which the user input is receivable.
Sears, much like Kieckbusch and Eng, pertains to an aerosol-generating system including a power supply and a controller connected to the supply. [abstract] 
Sears discloses the user input interface includes a capacitive sensor through which the user input is receivable. [Par. 89, Lines 1-5]
Therefore, it would have been obvious to one with ordinary skill in the art to modify Kieckbusch’s and Eng’s teachings in further view of Sears to further include the user input interface includes a capacitive sensor through which the user input is receivable to provide an convenient accommodation for the user to adjust personal preferences with ease. 
As Per Claim 18, Kieckbusch and Eng discloses all limitations of the invention except the user input interface includes a capacitive sensor through which the user input is receivable.
Sears, much like Kieckbusch and Eng pertains to an aerosol-generating system including a power supply and a controller connected to the supply. [abstract] 
Sears discloses the user input interface includes a capacitive sensor through which the user input is receivable. [Par. 89, Lines 1-5]

Response to Arguments
Applicant's arguments filed, 09/23/2021, have been fully considered and have facilitated an new grounds of rejection.  
As the main reference, Kiekbusch, has not been argued against, nonetheless, the arguments pertaining to the Ampolini reference are now considered moot as new prior art has been applied in light of Applicant’s remarks. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                 
                                                                                                                                                                                                 

 								/HELENA KOSANOVIC/ 								Supervisory Patent Examiner, 
Art Unit 3761